Citation Nr: 1400795	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.  He died in January 2008.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision in which the RO denied, in pertinent part, the Appellant's claims.  

This appeal previously was before the Board in November 2010 when the Board denied entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The Board also remanded claims of service connection for the cause of the Veteran's death and entitlement to accrued benefits for additional evidentiary development.  

Unfortunately, the appeal is REMANDED again to the RO/AMC.  VA will notify the Appellant if further action is required on her part.


REMAND

As noted in the Introduction, in November 2010, the Board remanded the claims on appeal for additional evidentiary development, to include sending the Appellant appropriate and complete VCAA notice, as well as obtaining a medical opinion regarding the likely causes of the Veteran's fatal liver cancer.  

With respect to VCAA notice, the Board specifically found in November 2010 that the notice provided to the Appellant was insufficiently detailed and did not comply with the Court's decision in Hupp.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this regard, the Board notes that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Id.  

With respect to the medical opinion, the Board noted in November 2010 that a medical opinion was needed to address whether the Veteran's fatal liver cancer likely was related to his active service or was caused or aggravated by one of his service-connected disabilities.  The Board noted the Appellant's contentions that the Veteran's liver cancer was due, at least in part, to his service-connected diabetes mellitus and also noted that the liver often is implicated in persons having diabetes.  The Board also noted that consideration should be given to whether, and to what extent, the Veteran's alcohol abuse was caused or aggravated by his emotional problems, including his service-connected bipolar disorder.  

Review of the record reveals that, while the claim was on remand, the AMC sent the Appellant a letter dated in November 2010 which explained the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition and based on a condition not yet service connected.  While the letter correctly informed the Appellant that service connection was established for diabetes mellitus during the Veteran's lifetime, the letter failed to inform the Appellant of each disability for which service connection was in effect prior to the Veteran's death.  In this regard, the Board notes that, in addition to diabetes mellitus, service connection also was in effect for peripheral vascular disease affecting the left and right lower extremities, bipolar disorder, tinnitus, hypertension, peripheral neuropathy affecting the left and right upper and lower extremities, and for bilateral hearing loss.  

Because the November 2010 VCAA letter failed to provide a statement of all conditions for which the Veteran was service connected at the time of death, the Board finds that the November 2010 letter was deficient.  Id.

The Board also finds that the medical opinion obtained regarding the relationship between the Veteran's fatal liver cancer and his service-connected disabilities is not yet adequate for VA compensation purposes.  In December 2010, a VA physician reviewed the claims file and opined that the Veteran's fatal liver cancer was not caused or aggravated by any of his service-connected disabilities.  

While the December 2010 VA examiner offered a rationale in support of his negative nexus opinion, the Board finds that this rationale appears to be a restatement of the conclusion without reference to evidence or other medical information which supports the opinion itself.  Indeed, the VA examiner stated that "there is no relationship between any of [the] service-connected [disabilities] that could in any way be related to the primary cause of death, which was hepatocellular cancer of the liver, [because] the service-connected disabilities do not cause or aggravate or have any relationship to the final diagnosis of this patient, including hepatocellular cancer of the liver, cirrhosis of the liver, and cancer of the colon."  Notably, the VA examiner did not address the issues specifically noted by the Board in its November 2010 remand regarding whether the Veteran's liver cancer was caused or aggravated by his service-connected diabetes mellitus or whether the Veteran's alcohol abuse was caused or aggravated by his service-connected bipolar disorder.  

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, on remand, the December 2010 VA examiner should be asked to provide a complete rationale in support of his opinion that the Veteran's fatal liver cancer was not caused or aggravated by any of his service-connected disabilities.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the Appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in August 2012 without complying with the November 2010 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death and entitlement to accrued benefits as required by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice must identify each disability for which service connection was in effect at the time of the Veteran's death and provide an explanation of the evidence and information required to substantiate a DIC claim based on previously service-connected disabilities and non service-connected disabilities.  

2.  Forward the Veteran's claims file and a copy of this remand to the VA clinician who provided an opinion in November 2010 and request that this clinician provide an addendum.  In the addendum, this VA clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fatal liver cancer was proximately due to or the result of any of his service-connected disabilities.  This clinician also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fatal liver cancer was aggravated (permanently worsened) by any of his service-connected disabilities.  This examiner should consider whether specifically whether the evidence shows that the Veteran's alcohol abuse was caused or aggravated (permanently worsened) by his service-connected bipolar disorder.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Appellant's claims.  If the claims remain denied, the Appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.    

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

